.   ..-   -




                    'P'nrEAAaso-T    GENEBAL
                            OF TEXAS

                                                   April 15, 1939




Ronomblo Stanl6y Timmina
County bttonmy
Barrison County
YPrshall, Tan6

Dear Sirs                           opinion WI. 040
                                    R6r Authority of county auditor to
                                        institute wit for benefit of
                                        oounty to reaowr money paid out
                                        under void contraat.

        Thi6 D6partm6nt ir in receipt of your letter of F6bmary 22, 1939,
in whioh you requ66t our opinion a6 to whether a county auditor is author-
166d to bring ruit for the recovery of aounty fund6 illegaly paid out
under a void oontraot on the rrfu6al of the oom6irsioners' oourt or th6
wunty tmaeumr    to bring 6uoh 6uit, under the authority of Article 1651,
Revi66d Civil Statut68, 1925, or under any other th6ory ofthe auditor
being a part Of the 6ystw of ohsal and bal6aosr owr the oommi6Pioaers~
oourt under our theory sf government.

          Artiale 1651, Revi66d Civil Statutes, 1925, provide6 as follms:

6Ths auditor #Ml1 have a geneml oversight of all the books and record6
of all the offioer6 of the oounty, distriot or rtate, who may be author-
i66d or mquimd   by law to receive or wlleot any money, finds, fees or
other property far the ~66 of, or belonging to, the oounty; 6nd he shall
me to the rtriat snforo6msnt of the law governing oounty finsnc66.6

        Other provision6 of Title 34, Chapter 2, Revised Civil Statutes,
1925, 66 unended, provide in greater detail how the county auditor shall
6wroi66 hir general overright of the book6 md reoords of the county
offioer6 6nd 666 to the &riot snforosment of the law governing oouuty
rinanoer. In now of the60 Btntuts6 60 w6 find specifio provision6 auth-
oriringthe aounty auditor to bring suit to moov6r fund6 paid out Md6r
a void contract.

        Ia &OSCPn V. fhhy    Or mrriS, 58 Tex. 511, the Distriot Atfm-my
bmught suit against Loosaan and other runty official6 far the purpore Or
recovering from Loosoan certain moneys 6116gsd to have bean illegally paid
him under a contract 6mtered into with the Commissioners' Court and for
the further purpo.6 of enjoining the county offioials frommaking any
further payment under this contr6ot. Th6 court held that the District Attor-
n6y ma6 without authority to bring the suit against the will of ths Conrmis-
sionar6' Court and stated:
orabls Stanley Tim5n6, page 2 (O-310)



  6Tb6 Corani66ion6rr~Court undouhtrdly has ths right t6 oau66 suit to be
  5astitutsd In tb6 na6@ and for the kanefit of the county, and sxwpt  wham
  a ooncurr6nt right to do the 66me thing, or whor6 a nlxclu6i~r right 3~ a
  rpeoif'i6da166 or ~606 ir 'bnf6rmd upon ram other trlbuaal or 6(hleother
  ofY5cw ofiha gwonmsnt, the km6i66Ion6r6 I Court must be deemed to lx3th6
  qUp6I 6x60~tI~6 head Of tb6 county, v66t6d lritb6%61USiV6 power to detEnv.ine
  when l.6uit 6hall be Instituted In the name of and for th6 knsfit of the
  oounty."

             Ia brr611 ~6. Greene, Sl 8.K     651, the SuprQne Court again Etatad:

  "Thor. lr6 many Inrtanosr iawhioh  itmight b6 neoerrary to bring 6uSt in th6
  nrm6 of the oouuty, or Inwhioh suit might be inrtituted againrt the county,
  not ambnoed in ths terns of Art1016 260. In ruch 6aaer,ti6 ~i6.6iOlMr8
  court would h676 the right to OC%ItrOlthe in6titUtiOn Of 6UOh 6Uit6, b66aU66
  it bmr rot 3668 pen6Itted by law to any other officer or tribun61( . , ,6

               fbrfm     vs.  lkvir, (Ccmi66ion   or Appealr, 1057), loo 8.X (2d)
  94, 16 a rocont 0166 In which taxprylng Oiti66a6 0r the oounty brought 6Uit
  rgainrt the Oounty Judg6 md kurd66ion6r6, togethEr WItb th6 6UrEti66 on
  thrir 6fPio5al bond8to x%oover fo‘rthe dl6gEd unlawful rxp6adIturer by
  ruoh Offiwr6     0r county    fundr. Wk5lr the court rOOOgni66d th6t in the ms-
  jority of otbr     juri6di6tion6   tWp6ylng   o5ticmr may irrtitutr lad.pro66ouf6
  l 6u5t to r6ow6r mOn6y unlawfully EXpEndOde it w66 h6ld that~undrr our ~d6-
  05rion6 w6 b6~6 66tablSlrh6d6:oontrm-y 9~16, and th6t ruoh action should b
  brought b>ltbo Oeun~y TrwaEUrW roldorktiolr 1716, whioh prtitideoc-

  Vhr  00&y   Trearumr 6brlli6op a true lqoount 0r th r r o o ipa tir
                                                                  ndlqmd-
  5turrr OC all moaeye wbiob rhall oomr into Na hand6 ty rirlm of biw office,
  mad oftbo dobto due to and fmm hi6 oountyj and diroot pmreoutlon record-
  5ag to law for the moovery of all debt6 that may k dur hia oounty, aad
  ruporintemd tbo wlloot5oa6 thErEOf."

             Tho Court rtated:

  *Ordinar5ly tbo Wa65665onorr~ Court alone det6nalnor whotbor litigation
  (hall bo 5not5tufod la khalr of tb6 county, but ia tbir inrturoo tb6 ma-.
  jority of that oourt lr o tbo 01106obwgod with dorol5otloa of duty, ,aad
  5t 5s thoroforo in no porition to lot for fbo oounty. b that rltuation
  und6r tbo forogoiag ot6tuto, tb6 Oounty Troaruror, to wba6 the bond6.aro
  payable, ha6 tbo rtitutory authority to protsot tb6 County'r iigbt.6nd
  direct tho iartitution of ruIt in hi6 ammo forth0 u60 of tho oounty upon
  those bondr."

              The oourt then referred to Loo606n PI. County of EarrIr, 6upra,
   6nd stated,
         .    -




Honorable Stanley Tinrmias,page S (o-310)



6ThIr court, a6 to determining that ther6 wa6 ho 6tatut6  authorizing the
Dirtriot bttornoy to Inatitut6 the 6uIt, lnnouxmed the rule that, sin06
the right to do 60 w66 v'66tedin th6